 

Exhibit 10.1

 

PROMISSORY NOTE

 

$75,000.00 August 6, 2018

 

For value received, the undersigned, CLS HOLDINGS USA, INC., a Nevada
corporation (the “Maker”), hereby promises to pay to the order of Newcan
Investment Partners LLC, a Delaware limited liability company (the “Holder”), at
16047 Collins Avenue, Unit 505 ST, Sunny Isles Beach, FL 33160 (or such other
place(s) as Holder may designate from time to time), the principal sum of
Seventy-Five Thousand and 00/100 Dollars ($75,000.00), or such portion thereof
as shall have been advanced from time to time, together with accrued and unpaid
interest thereon, on the terms provided in this promissory note (this “Note”).

 

Interest shall accrue on the unpaid principal balance of this Note, commencing
on the date that such principal was advanced, at the rate of ten percent (10%)
per annum, the first advance hereunder having been made on May 4, 2018. On
October 1, 2019, Maker shall pay all then accrued interest to Holder. Commencing
on January 1, 2020, Maker shall pay the outstanding principal balance on such
date, in eight (8) equal quarterly installments, together with accrued interest,
in arrears, and continuing on the first day of each April, July, October and
January thereafter until paid in full. All outstanding principal and any accrued
unpaid interest thereon shall be due and payable on October 1, 2021 (the
“Maturity Date”). There shall be no further advances by the Holder pursuant to
this Note following the initial payment of principal hereunder. Both principal
and interest are payable in lawful money of the United States of America.

 

All amounts under this Note shall become at once due and payable, at Holder’s
option, if one or more of the following events shall happen and be continuing
(an “Event of Default”): (a) failure to make any payment of principal or
interest on this Note within five (5) business days after notice by Holder of
such failure; (b) assignment made by the Maker for the benefit of credits or
upon the appointment of a receiver, liquidator or trustee of the Maker or the
admission in writing by the Maker of its inability to pay its debts generally as
they become due or the adjudication of the Maker to be a bankrupt or insolvent,
or the filing of any petition for the bankruptcy, reorganization or arrangement
of the Maker; or (c) issuance of any tax lien warrant, process or order of
attachment, garnishment or other lien and/or the filing of a lien against any
property of the Maker which is not discharged within fourteen (14) days from the
date of filing. After the occurrence of an Event of Default and for so long as
it shall be continuing, this Note shall bear interest at the highest rate
permitted under then applicable law.

 

In the case that any Event of Default shall happen and be continuing, the Holder
may proceed to enforce the payment of this Note or to enforce any other legal or
equitable rights as such Holder may have under applicable law.

 

In the event Holder retains or consults an attorney to enforce the terms hereof,
Holder shall be entitled to collect from the Maker all costs and expenses
incurred in enforcing or preserving its rights hereunder, including, but not
limited to, reasonable

 

1

--------------------------------------------------------------------------------

 

 

attorney’s fees (including those incurred in connection with judicial,
bankruptcy, appellate, administrative and other proceedings). No delay or
omission by Holder in exercising any right or remedy hereunder shall operate as
a waiver of any such right or remedy hereunder. All remedies of Holder hereunder
are cumulative, and no exercise by Holder of any one or more of his rights or
remedies hereunder or under applicable law shall be deemed to be an election of
remedies by Holder.

 

Upon thirty (30) days' prior notice to Holder, the Maker may prepay this Note,
in whole or in part, without penalty; provided that any such prepayment will be
applied first to the payment of unpaid expenses accrued under this Note, second
to unpaid interest accrued on this Note, and third, if the amount of prepayment
exceeds the amount of all such expenses and accrued interest, to the unpaid
principal amount of this Note.

 

At Holder's election, at any time prior to payment or prepayment of this Note in
full, all principal and accrued interest under this Note may be converted in
whole, but not in part, into shares of common stock of Maker (the "Conversion
Shares"). For each $.40 converted, Holder shall receive one share of common
stock. With respect to the Conversion Shares, Maker shall grant Holder
"piggyback" registration rights, which contain such terms and restrictions as
Maker reasonably determines.

 

In the event any interest is paid on this Note which is deemed to be in excess
of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the unpaid principal amount of this
Note.

 

The Maker hereby waives presentment for payment, demand, notice of dishonor and
protest of this Note, and further agrees that this Note shall be deemed to have
been made under and shall be governed by and construed in accordance with the
laws of the State of Florida in all respects, including matters of construction,
validity and performance, and that none of its terms or provisions may be
waived, altered, modified or amended except as Holder may expressly consent
thereto in a writing duly executed by an authorized representative of Holder.
The federal or state courts located in Miami-Dade County, Florida, shall have
exclusive jurisdiction in connection with all matters which may arise under or
in connection with this Note, and the Maker shall not assert that any action
brought in such forum is inconvenient and should be moved to another
jurisdiction. Venue shall be had exclusively in the state and federal courts
located in Miami-Dade County, Florida, to the exclusion of all other places of
venue.

 

The Maker agrees to pay all costs in connection with this Note, including any
applicable documentary stamps. All of the terms of this Note shall inure to the
benefit of the Holder and its successors and assigns and shall be binding upon
the Maker and its successors and assigns.

 

 

2

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the Maker has executed this Note as of the day and year
first above written.

 

 

MAKER:

 

        CLS HOLDINGS USA, INC.  

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey I. Binder

 

 

 

Name: Jeffrey I. Binder

 

 

 

Title:      Chairman and Chief

               Executive Officer    

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

 

 